983 So.2d 1250 (2008)
In re Ronnie K. BANKS, Sr.
No. 2008-B-1241.
Supreme Court of Louisiana.
June 18, 2008.

ORDER
Considering the Petition for Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel,
IT IS ORDERED that respondent, Ronnie K. Banks, Sr., Louisiana Bar Roll number 2728, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
/s/ Jeffrey P. Victory
Justice, Supreme Court of Louisiana
KNOLL, J., recused.